Filed pursuant to Rule 424(b)(3) and Rule 424(c) File No. 333-195263 Prospectus Supplement No. 1 (To Prospectus dated May 7, 2014) SANUWAVE HEALTH,INC. Resale of up to 56,793,600 Shares of Common Stock This prospectus supplement supplements the prospectus dated May 7, 2014 (the “Prospectus”), related to the offer and sale, from time to time, of up to 56,793,600 shares of common stock, $0.001 par value (the “Common Stock”), of SANUWAVE Health, Inc., a Nevada corporation (the “Company”), held on behalf of our selling stockholders, named in the section of the Prospectus titled “Selling Stockholders.” This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement contains the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014 filed by the Company with the Securities and Exchange Commission on May 13, 2014 (the “10-Q”). The 10-Q, as filed (but without the exhibits filed with the 10-Q), is set forth below. This prospectus supplement is not complete without, and may not be delivered or used except in connection with, the Prospectus. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the Prospectus. Investing in our common stock involves a high degree of risk.
